t c memo united_states tax_court teri geisen rooks petitioner v commissioner of internal revenue respondent docket no filed date teri geisen rooks pro_se louise r forbes for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined that petitioner qualifies for partial relief from joint_and_several_liability pursuant to sec_6015 for the issue for decision i sec_1 unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure whether petitioner is entitled to a refund of overpayments respondent applied to her tax_liability findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference in petitioner married john f izzi petitioner and mr izzi filed a joint federal_income_tax return for return respondent examined the return respondent determined a dollar_figure deficiency and an dollar_figure addition to tax2 for the deficiency and addition_to_tax resulted from early distributions from petitioner’s pension and mr izzi’s pension during petitioner’s taxable_distribution was dollar_figure and mr izzi’s taxable_distribution was dollar_figure of the additional dollar_figure respondent determined was due percent dollar_figure was attributable to petitioner’s pension distribution and percent dollar_figure was attributable to mr izzi’s pension distribution ultimately petitioner agreed to respondent’s determination ie that a dollar_figure deficiency and an dollar_figure addition_to_tax were due for from the record it is unclear whether this was an addition_to_tax or a penalty the parties stipulated that it was an addition_to_tax for clarity we shall refer to this amount as an addition_to_tax petitioner and mr izzi started filing separate_income tax returns in in petitioner and mr izzi divorced petitioner overpaid her income taxes for and in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioner received a refund of her tax of dollar_figure on date petitioner mailed respondent a form_8857 request for innocent spouse relief and separation of liability and equitable relief petitioner solely requested equitable relief for petitioner claimed to have paid dollar_figure of the dollar_figure owed for petitioner also noted a permanent restraining order issued by a local court against mr izzi relating to a felony committed against her family on date appeals officer therese a xavier wrote to petitioner in response to a telephone message she received from petitioner on date ms xavier attached a copy of petitioner’s nonmaster file transcript detailing assessments including interest payments and petitioner’s balance for nonmaster file transcript petitioner’s nonmaster file transcript shows petitioner had a balance due including interest of dollar_figure as of date petitioner’s nonmaster file transcript also shows that respondent essentially had granted some form of sec_6015 relief to petitioner respondent allocated dollar_figure of the tax approximately percent and dollar_figure of the addition_to_tax percent for to petitioner starting with date respondent assessed interest on these amounts quarterly on date respondent applied dollar_figure of petitioner’s overpayment to reduce the balance of the tax allocated to petitioner on date respondent applied dollar_figure of petitioner’s overpayment to reduce the balance of the tax allocated to petitioner respondent also applied dollar_figure of petitioner’s overpayment to reduce the balance of the addition_to_tax allocated to petitioner on date respondent mailed petitioner a notice_of_determination concerning your request for relief from joint_and_several_liability under sec_6015 notice_of_determination respondent determined that petitioner was eligible for relief pursuant to sec_6015 of dollar_figure for it is unclear why the transcript shows the amount petitioner’s balance will be as of date rather than as of the date the transcript was printed respondent applied the remainder of petitioner’s overpayment dollar_figure to petitioner’s outstanding employment_tax liabilities the similarity of numerical figures present in this case appears to be no more than coincidence her income_tax_liability respondent determined that petitioner remained liable for the remaining dollar_figure of the dollar_figure liability for form_2866 certificate_of_official_record showed petitioner’s account balance for as of date as dollar_figure this was based on a tax_assessment of dollar_figure a penalty assessment of dollar_figure an interest assessment of dollar_figure fees and costs of dollar_figure a dollar_figure credit applied on date a dollar_figure credit applied on date a dollar_figure credit applied on date and a credit reversal of dollar_figure applied on date opinion petitioner does not dispute respondent’s determination that she is entitled to partial relief pursuant to sec_6015 petitioner essentially argues that in light of respondent’s granting partial sec_6015 relief respondent has not correctly credited her account for and that she is due a refund respondent argues that the court does not have jurisdiction to determine whether respondent properly credited petitioner’s payments to her account or whether petitioner is entitled to a refund to the extent attributable to his determination that petitioner is entitled to sec_6015 relief respondent is mistaken this amount included interest sec_6015 governs the allowance of credits and refunds in cases where a taxpayer is granted relief pursuant to sec_6015 sec_6015 provides except as provided in paragraphs and notwithstanding any other law or rule_of law other than sec_6511 sec_6512 sec_7121 or sec_7122 credit or refund shall be allowed or made to the extent attributable to the application of this section accordingly we shall proceed to determine the proper amount owed by or to petitioner pursuant to sec_6015 see 120_tc_137 see also bartman v commissioner tcmemo_2004_93 determining the effect of the commissioner’s crediting pursuant to sec_6402 the taxpayer’s overpayment for to the liability for when the commissioner determined the taxpayer was entitled to relief pursuant to sec_6015 for sec_6511 requires that a claim_for_refund_or_credit of an overpayment of any_tax in respect of which the taxpayer is required to file a return must be filed within years from the time the return was filed or years from the time the tax was paid whichever of the periods expires later washington v commissioner supra pincite on date petitioner filed her request for sec_6015 relief this request encompasses a refund request id pincite see bartman v commissioner supra respondent made his earliest refund offset to petitioner’s tax_year on date accordingly petitioner’s claim was timely at trial respondent explained that he had granted petitioner sec_6015 relief for the portion of the tax_liability that was not attributable to her percent and that petitioner remained liable for the portion of the tax_liability that was attributable to her percent petitioner does not dispute this determination or argue for a different allocation petitioner’s nonmaster file transcript appears to reflect this determination by allocating percent of the tax and addition_to_tax for to petitioner in the notice_of_determination however respondent appears to have granted relief only on the portion of the liability that remained outstanding around the date of the determination dollar_figure as listed in the form_2866 this was inappropriate see washington v commissioner supra petitioner’s claim essentially is that respondent’s calculation in the notice_of_determination is incorrect she does not owe dollar_figure and she may be due a refund petitioner conceded at trial that she was liable for the portion of the tax_liability that was attributable to her percent we cannot furthermore the amount of relief granted was not percent of the then-outstanding balance tell from the notice_of_determination how respondent arrived at the dollar_figure amount owed by petitioner accordingly we shall review petitioner’s liability step by step as an initial matter we agree with respondent’s computation contained in petitioner’s nonmaster file transcript of the amounts allocable to petitioner for after granting partial sec_6015 relief accordingly respondent was correct to compute the amount of tax and the addition_to_tax owed by petitioner as dollar_figure and dollar_figure respectively on date respondent applied petitioner’s overpayment as follows dollar_figure to the tax allocated to petitioner for and dollar_figure to petitioner’s employment_tax liabilities respondent claims that he applied petitioner’s overpayment of dollar_figure to the amount of the liability respondent allocated to petitioner pursuant to sec_6015 on date respondent applied petitioner’s overpayment to petitioner’s nonmaster file transcript as follows dollar_figure to the tax allocated to petitioner for and dollar_figure to the addition_to_tax allocated to petitioner for this totals only dollar_figure although the form_2866 reflects a dollar_figure credit for to the total liability of petitioner’s employment_tax liabilities are not before the court petitioner and mr izzi for petitioner’s nonmaster file transcript does not reflect a credit for the full amount of the overpayment to the amount of the liability respondent allocated to petitioner pursuant to sec_6015 the remaining dollar_figure of petitioner’s overpayment is unaccounted for upon the basis of the foregoing we conclude that respondent should have credited as of date an additional dollar_figure to petitioner to reduce the amount of the liability respondent allocated to petitioner pursuant to sec_6015 respondent withheld petitioner’s overpayment for petitioner’ sec_2001 refund postdated the documents submitted to the court accordingly neither the dollar_figure listed on the notice_of_determination nor the dollar_figure reflected in petitioner’s nonmaster file transcript as petitioner’s balance as of date included any credit for her overpayment respondent shall credit as of date dollar_figure to reduce the amount of petitioner’s liabilities in addition to the application of credits to petitioner’s nonmaster file respondent shall recalculate the interest accrued on petitioner’s nonmaster file which reflects the allocation of liability respondent granted pursuant to sec_6015 only after such a recalculation will it be possible to determine whether petitioner has a balance due or whether there will be an overpayment ie petitioner may be entitled to a refund see rosenthal v commissioner tcmemo_2004_89 n ziegler v commissioner tcmemo_2003_282 in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
